DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RICHARD F. JOYCE,
                             Appellant,

                                    v.

               DEPARTMENT OF CHILDREN & FAMILIES and
                       GUARDIAN AD LITEM,
                             Appellees.

                              No. 4D20-922

                           [August 17, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Carolyn     Bell,    Judge;     L.T.    Case     No.
502019DP0000129XXXXMB (JK).

  Richard F. Joyce of the Law Office of Richard F. Joyce, P.A., Miami,
and Kevin Coyle Colbert, Miami, for appellant.

    Andrew Feigenbaum of Children's Legal Services, West Palm Beach,
for appellee Department of Children & Families.

  Thomasina F. Moore, Statewide Director, and Samantha C. Valley,
Senior Attorney, Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.